DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “transistor-based circuitry” in lines 3, 6, 10, 18, 20.  It is unclear as whether each recitation refers to the same or different transistor-based circuitries.
Claim 6 similarly recites “transistor-based circuitry” in lines 3, 7, 12, 14.
Claim 18 similarly recites “transistor-based circuitry” in lines 3, 7, 12, 14.
In claim 19, line 1, “6” should be changed to --18--.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4, 6, 12, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuchman et al. (US 2014/0119531 A1) in view of Chen (US 2020/0272790 A1).
As to claims 1, 6, 18, Tuchman discloses a preference-gleaning method for responding to a first user of a first communication device (user mobile device 101) who has been invited, said method comprising: 
invoking transistor-based circuitry configured to respond to an invitation acceptance of said first user by triggering an aggregation of one or more actions signaling one or more preferences of said first user (once a user 101 accepts an invitation to a live session, support service system 106 compiles and generates a support case context based on various data, including user’s preferred communication method, para. 0044, and user agent preferences, para. 0050, 0052); 
invoking transistor-based circuitry configured to obtain an availability commencement signal from each of several resources including first and second resources, wherein said first resource is selectively associated with a first subject identifier and wherein said second resource is selectively associated with a second subject identifier (agent manager 201 of support service system 106 identifies one or more support agents that qualify for the skill set required to handle the subject matter in question, para. 0044, and which are available based on agent states, para. 0045).
Tuchman differs from claims 1, 6, 18 in that it does not disclose:
invoking transistor-based circuitry configured to obtain a first interactive volume index between said first communication device and said first subject identifier wherein a first action signaling one or more preferences of said first user causes a first update to be transmitted to 
invoking transistor-based circuitry configured to obtain said second interactive volume index between said first communication device and said second subject identifier; and 
invoking transistor-based circuitry configured to respond to an intentional activation signal via said first communication device by immediately establishing a first connection between said first communication device and said first resource associated with said first subject identifier partly based on said first communication device not recently having been selectively connected to said content associated with said second subject identifier and partly based on said first interactive volume index between said first communication device and said first subject identifier that has reached said first threshold corresponding to said one or more other volume indexes including said second interactive volume index between said first communication device and said second subject identifier.
Chen teaches using a score analysis to address a routing decision between a user network device and an endpoint (para. 0078), the score being based on various factors including previous interactions, customer satisfaction, preferred language, agent preferences, etc. (para. 0079, 0081, 0085).  A score may be compared to one or more absolute thresholds and scores for a set of endpoints may be compared to each other to select an endpoint (para. 0080).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tuchman with the above teaching of Chen in order to more effectively determine routing decisions.
As to claim 4, 17, Tuchman discloses: wherein said first threshold is partly based on said second interactive volume index between said first communication device and content associated with said second subject identifier and partly based on how many free resources of said several resources are currently selectively associated with said first subject identifier relative to how many free resources of said several resources are currently selectively associated with said second subject identifier (Chen: interaction data includes whether any channels exist for each of one or more clients, channel constraints, etc., para. 0081-0082).

As to claim 14, Tuchman in view of Chen discloses: wherein said first connection between said first communication device and said first resource associated with said first subject identifier is partly based on a screen display of said first communication device not recently having been selectively connected to said content associated with said second subject identifier and partly based on said first interactive volume index between said first communication device and said first subject identifier that exceeds a first threshold corresponding to said second interactive volume index between said first communication device and said second subject identifier (Chen: a score analysis to address a routing decision between a user network device and an endpoint (para. 0078), the score being based on various factors including previous interactions (para. 0079, 0081, 0085).  A score may be compared to one or more absolute thresholds and scores for a set of endpoints may be compared to each other to select an endpoint (para. 0080)).  
As to claim 15, Tuchman in view of Chen discloses: wherein said first action also causes said first interactive volume index between said first communication device and said first subject identifier to reach a first threshold corresponding to one or more other volume indexes including said second interactive volume index and wherein said first connection between said first communication device and said first resource associated with said first subject identifier is partly based on said first communication device not recently having been selectively connected to said content associated with said second subject identifier and partly based on said first interactive volume index between said first communication device and content associated with said first subject identifier that exceeds a first threshold corresponding to said second interactive volume 
As to claim 16, Tuchman in view of Chen discloses: wherein said first action causes a first update to be transmitted to one or more client devices that are part of said first resource selectively associated with said first subject identifier and also causes said first interactive volume index between said first communication device and said first subject identifier to reach a first threshold corresponding to one or more other volume indexes including said second interactive volume index and wherein a second action causes a second update to be transmitted to one or more client devices that are part of said second resource selectively associated with said second subject identifier and also causes said first interactive volume index between said first communication device and said first subject identifier to fall below said first threshold corresponding to said one or more other volume indexes including said second interactive volume index (Chen: scores may change based on negative satisfaction input, para. 0079).
Allowable Subject Matter
Claims 2-3, 5, 7-11, 13, 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fink et al. (US 2020/0396418 A1) teach initiating two-way AR session using a QR code of a physical marker within a geofenced area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571)272-7512. The examiner can normally be reached Monday - Friday, 9 a.m. to 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stella L. Woo/            Primary Examiner, Art Unit 2652